EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of Joy Global Inc. (the "registrant") on Form 10-K for the fiscal year ended October 28, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "report"), we, Michael W. Sutherlin and Michael S. Olsen., Chief Executive Officer and Chief Financial Officer, respectively, of the registrant, certify, pursuant to 18 U.S.C. § 1350, that to our knowledge: The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Dated: December 22, 2011 /s/ Michael W. Sutherlin Michael W. Sutherlin President and Chief Executive Officer /s/ Michael S. Olsen Michael S. Olsen Executive Vice President and Chief Financial Officer (Principal Financial Officer)
